FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07851 Franklin Templeton Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 12/31 Date of reporting period: _9/30/10 Item 1. Schedule of Investments. 'See Note 4 regarding investments in Underlying Funds. bNon-income producing. 'The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments See Notes to Statements of Investments. 'See Note 4 regarding investments in Underlying Funds. bNon-income producing. 'The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments See Notes to Statements of Investments. 'See Note 4 regarding investments in Underlying Funds. bNon-income producing. 'The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, September 30, 2010 (unaudited) Investments in Underlying Funds' Domestic Equity 66.1 % bFranklin Flex Cap Growth Fund, Advisor Class 68,724 $ 3,041,725 Franklin Growth Fund, Advisor Class 19,026 783,509 bFranklin Growth Opportunities Fund, Advisor Class 29,712 609,993 Franklin MicroCap Value Fund, Advisor Class 18,349 527,524 Franklin Natural Resources Fund, Advisor Class 17,161 603,368 Franklin Utilities Fund, Advisor Class 49,787 572,553 Mutual Shares Fund, Class Z 117,597 2,316,662 8,455,334 Foreign Equity 30.1% Franklin Gold and Precious Metals Fund, Advisor Class 13,518 732,273 Franklin International Small Cap Growth Fund, Advisor Class 31,150 487,492 Mutual European Fund, Class Z 57,807 1,200,655 Templeton China World Fund, Advisor Class 15,948 604,905 Templeton Foreign Fund, Advisor Class 126,597 826,681 3,852,006 Total Investments in Underlying Funds before Short Term Investments (Cost $10,667,762) 96.2% 12,307,340 Short Term Investments (Cost $202,195) 1.6% Money Market Funds 1.6% b,'institutional Fiduciary Trust Money Market Portfolio, 0.00% 202,195 202,195 Total Investments in Underlying Funds (Cost $10,869,957) 97.8% 12,509,535 Investments in Exchange Traded Funds iShares MSCI EAFE Index Fund 1,810 99,405 iShares S&P 500 Index Fund 1,910 218,676 Total Investments in Exchange Traded Funds (Cost $308,423) 2.5% 318,081 Total Investments (Cost $11,178,380) 100.3% 12,827,616 other Assets, less Liabilities (0.3)% (41,587 ) Net Assets 100.0% $ 12,786,029 'See Note 4 regarding investments in Underlying Funds. bNon-income producing. 'The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments See Notes to Statements of Investments. 'See Note 4 regarding investments in Underlying Funds. bNon-income producing. 'The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments See Notes to Statements of Investments 'See Note 4 regarding investments in Underlying Funds. bNon-income producing. 'The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments See Notes to Statements of Investments. 'See Note 4 regarding investments in Underlying Funds. bNon-income producing. 'The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, Se tember 30, 2010 unaudited Investments in Underlying Funds' Domestic Equity 54.4% bFranklin Flex Cap Growth Fund, Advisor Class 3,297,990 $ 145,969,030 Franklin Growth Fund, Advisor Class 953,023 39,245,496 bFranklin Growth Opportunities Fund, Advisor Class 1,523,861 31,284,857 Franklin MicroCap Value Fund, Advisor Class 951,740 27,362,515 Franklin Natural Resources Fund, Advisor Class 773,550 27,198,024 Franklin Utilities Fund, Advisor Class 2,576,120 29,625,383 Mutual Shares Fund, Class Z 5,644,627 111,199,153 411,884,458 Domestic Fixed Income 9.9% Franklin Total Return Fund, Advisor Class 2,719,477 27,983,416 Franklin U.S. Government Securities Fund, Advisor Class 6,820,483 46,583,901 74,567,317 Foreign Equity 23.5% Franklin Gold and Precious Metals Fund, Advisor Class 624,276 33,817,033 Franklin International Small Cap Growth Fund, Advisor Class 1,427,897 22,346,590 Mutual European Fund, Class Z 2,540,276 52,761,537 Templeton China World Fund, Advisor Class 707,937 26,852,054 Templeton Foreign Fund, Advisor Class 6,372,033 41,609,377 177,386,591 Foreign Fixed Income 6.0% Franklin Templeton Emerging Market Debt Opportunities Fund 363,168 4,459,701 Templeton Global Bond Fund, Advisor Class 3,005,257 41,081,860 45,541,561 Total Investments in Underlying Funds before Short Term Investments (Cost $602,037,139) 93.8% 709,379,927 Short Term Investments (Cost $38,670,218) 5.1% Money Market Funds 5.1% b,'institutional Fiduciary Trust Money Market Portfolio, 0.00% 38,670,218 38,670,218 Total Investments in Underlying Funds (Cost $640,707,357) 98.9% 748,050,145 Investments in Exchange Traded Funds iShares Barclays Aggregate Bond Fund 59,200 6,432,080 iShares MSCI EAFE Index Fund 36,800 2,021,056 iShares S&P 500 Index Fund 40,500 4,636,845 Total Investments in Exchange Traded Funds (Cost $12,859,346) 1.7% 13,089,981 Total Investments (Cost $653,566,703) 100.6% 761,140,126 other Assets, less Liabilities (0.6)% (4,322,638 ) Net Assets 100.0% $ 756,817,488 'See Note 4 regarding investments in Underlying Funds. bNon-income producing. 'The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments See Notes to Statements of Investments 'See Note 4 regarding investments in Underlying Funds. bNon-income producing. 'The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Templeton Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of nine funds (Funds). The Funds invest primarily in Franklin Templeton mutual funds (Underlying Funds). The Funds, except Franklin Templeton Corefolio Allocation Fund and Franklin Templeton Founding Funds Allocation Fund also invest in unaffiliated Exchange Traded Funds (ETFs). Effective May 1, 2010, the following name changes occurred: Former Name Franklin Templeton Conservative Target Fund Franklin Templeton Growth Target Fund Franklin Templeton Moderate Target Fund New Name Franklin Templeton Conservative Allocation Fund Franklin Templeton Growth Allocation Fund Franklin Templeton Moderate Allocation Fund Effective June 22, 2010, the Franklin Templeton Perspectives Allocation Fund reorganized with and into the Franklin Templeton Corefolio Allocation Fund. 2. FINANCIAL INSTRUMENT VALUATION Net asset value per share is calculated as of the close of trading of the NYSE. Investments in the Underlying Funds are valued at their closing net asset value each trading day. ETFs listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. 3. INCOME TAXES At September 30, 2010, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: 4. INVESTMENTS IN UNDERLYING FUNDS The Funds, which are either managed by Franklin Advisers, Inc. (Advisers) and/or administered by Franklin Templeton Services, LLC (FT Services), invest primarily in the Underlying Funds which are managed by Advisers or an affiliate of Advisers or FT Services. The Funds do not invest in the Underlying Funds for the purpose of exercising a controlling influence over the management or policies. The Funds may invest in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Advisers. Pursuant to a SEC exemptive order specific to the Funds' investment in the Sweep Money Fund, asset allocation or administrative fees are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. 5. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds' investments and are summarized in the following fair value hierarchy: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds' own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At September 30, 2010, all of the Funds' investments in securities carried at fair value were in Level I inputs. For detailed categories, see the accompanying Statements of Investments. 6. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For information on the Funds' policy regarding other significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrants filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrants management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrants management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrants management, including the Registrants principal executive officer and the Registrants principal financial officer, of the effectiveness of the design and operation of the Registrants disclosure controls and procedures. Based on such evaluation, the Registrants principal executive officer and principal financial officer concluded that the Registrants disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrants internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TEMPLETON FUND ALLOCATOR SERIES By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date November 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date November 24, 2010 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date November 24, 2010
